Citation Nr: 1822498	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-16 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right upper extremity weakness and numbness due to a hemorrhagic stroke.

2.  Entitlement to service connection for right lower extremity weakness and numbness due to a hemorrhagic stroke.

3.  Entitlement to service connection for stage II-IV cirrhosis with hepatitis C.

4.  Entitlement to nonservice-connected pension benefits, to include whether the Veteran's income is excessive.

5.  Entitlement to special monthly pension benefits based on being housebound or the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

In April 2015, the Board remanded this matter for further development.

The Board notes that while this claim was in remand status, the Veteran filed a timely notice of disagreement (NOD) to a June 2016 rating decision denying entitlement to service connection for body pain, bronchitis, posttraumatic stress disorder, eye dryness, hemorrhoids, and stomach hernia.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ acknowledged receipt of the NOD in December 2017 and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.

The issue of entitlement to service connection for stage II-IV cirrhosis with hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right upper and lower extremity weakness and numbness due to a hemorrhagic stroke are not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  The Veteran had active service for more than 90 days during the Persian Gulf War, and he was determined to be disabled by the Social Security Administration (SSA) as of February 2010.

3.  From August 19, 2010 to August 30, 2011, the Veteran's countable income did not exceed the maximum annual pension rate limit set by law for payment of VA nonservice-connected pension benefits.

4.  Since September 1, 2011, the Veteran's countable annual income exceeds the maximum annual pension rate limit set by law for payment of VA nonservice-connected pension benefits.

5.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; he is not a patient in a nursing home because of mental or physical incapacity; and he does not otherwise demonstrate a need for the regular aid and attendance of another person.

6.  The Veteran does not have a single permanent disability rated as 100 percent disabling, and he is not housebound.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for right upper extremity weakness and numbness due to a hemorrhagic stroke have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishing service connection for right lower extremity weakness and numbness due to a hemorrhagic stroke have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  From August 19, 2010 to August 30, 2011, the criteria for entitlement to nonservice-connected pension benefits were met.  38 U.S.C. §§ 1502, 1503, 1521 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.105, 3.271, 3.272, 3.501, 3.660 (2017).

4.  Since September 1, 2011, the criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C. §§ 1502, 1503, 1521 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.105, 3.271, 3.272, 3.501, 3.660 (2017).

5.  The criteria for special monthly pension based on being housebound or on the need for the regular aid and attendance of another person are not met.  38 U.S.C. §§ 1502, 1521 (2012); 38 C.F.R. §§ 3.351, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the present case, VA's duty to notify was satisfied by way of a December 2010 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  Additionally, the Board finds that there has been substantial compliance with its previous remand directives, to include providing the Veteran with a VA examination and obtaining outstanding records. 

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran contends that service connection is warranted for right upper and lower extremity weakness and numbness due to a hemorrhagic stroke. 

A. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303(a) (2017).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including brain hemorrhage, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Where a veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Brain hemorrhage is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).

Under 38 U.S.C. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B. Facts and Analysis

As an initial matter, the Board notes that the Veteran has current diagnoses of hemorrhagic stroke with residual right-sided weakness and numbness.  See June 2011 VA Examination Report.  VA treatment records show that the Veteran was seen in the emergency department in February 2010 with sudden onset of right sided numbness and weakness in his right arm in leg.  He was diagnosed with hemorrhagic stroke.  As such, the Board finds the current disability element is established.  Shedden v. Principi, 381 F.3d 1163, 1167.  

However, the Board can find no relevant complaints or treatment during the Veteran's service.  The Veteran denied serious illness or stroke during dental health questionnaires in April 1984, March 1987, October 1989, and May 1991.  During periodic examinations in December 1981, December 1986, December 1988, and November 1989, no relevant abnormalities were recorded and the Veteran was found qualified for flying status.  During the Veteran's September 1991 separation examination, he denied any medical problems and his neurologic system was clinically normal.  

The Veteran has provided no lay evidence other than his initial claim alleging a nexus to service.  While the medical evidence supports a finding of a current diagnosis of hemorrhagic stroke with residual right-sided weakness and numbness, there is no indication that this condition had its onset in service, and there is no probative evidence of a nexus between the Veteran's service and these conditions in the claims file.  Additionally, chronicity during service or continuity of symptomatology after service is not demonstrated by the evidence of record.  38 C.F.R. § 3.303 (b), 3.307, 3.309.  The first evidence of hemorrhagic stroke was in February 2010, almost 20 years after service, and the Veteran indicated at that time that he had no prior medical history and had not previously had similar symptoms.  See February 2010 VA Treatment Record.

The Veteran was not provided with a VA examination in conjunction with this claim.  The Board is mindful of the test prescribed in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing these specific matters on appeal is not prejudicial to the Veteran's claims as he has not met the criteria under McLendon to warrant such an examination.  Furthermore, the service and post-service medical records presently associated with the claims file provide sufficient evidence to decide the issue.  Thus, a VA examination is not necessary to adjudicate this claim. 

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which requires that a VA examination be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  In this case, the Board finds that the evidence of record does not establish an in-service event, injury, or disease relating the claimed conditions to the Veteran's active service.  The second and third elements of the McLendon test have not been met.  The absence of medical examinations addressing the theory at issue in the present case does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes that the existing clinical evidence of record is sufficient to decide the claims on appeal, such that remanding the case for an examination to address these matters would be an unnecessary expenditure of VA resources.

The Veteran and his representative have been given opportunities to submit or identify evidence or arguments in support of the claims, but have failed to do so.  See 38 U.S.C. § 5107 (a) (noting that it is a claimant's responsibility to support a claim for VA benefits). 

Thus, absent probative evidence of the claimed conditions in service, or any indication of a relationship between the conditions and the Veteran's service, service connection is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

III. Nonservice-Connected Pension

VA awards nonservice-connected pension benefits to a Veteran who 1) served for 90 days or more during a period of war; and 2) is either permanently and totally disabled due to disabilities not due to willful misconduct, or is aged 65 or older, provided that 3) his annual countable income and net worth do not exceed legally prescribed limits.  See 38 U.S.C. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A Veteran is considered permanently and totally disabled if the Veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3(a)(3)(vi)(B).

In the present case, the Veteran had active service for more than 90 days during the Persian Gulf War; therefore, his period of service meets the basic service criteria for eligibility for a pension under 38 U.S.C. § 1521.  Additionally, the Veteran has been determined to be disabled by the Social Security Administration (SSA); therefore, he is considered permanently and totally disabled.  Thus, the critical question is whether the Veteran's income exceeds the applicable maximum annual pension rate (MAPR).  

In determining countable annual income for nonservice-connected pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  SSA income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  However, Supplementary Security Income (SSI) is not considered countable income for nonservice-connected pension purposes.  See M21-1MR Part V, subpart iii, Chapter 1, Section I, Part 58.b. 

For an original claim for pension, the initial annualization period extends from the date of receipt of the claim through the end of the month that is 12 months from the month during which entitlement arose.  See M21-1, Part V, Subpart iii, 1.E.7.a.  Subsequent annualization periods are based on the calendar year.  Id.  Nonrecurring income (i.e., income received or anticipated on a one-time basis during a twelve-month annualization period) is counted for a full twelve-month annualization period following receipt of the income.  38 C.F.R. § 3.271 (a)(3).

The MAPR for a Veteran with no dependents was $11,830 for 2010 and 2011.  See 38 C.F.R. § 3.23 (a)(5); M21-1, Part 1, Appendix B.  It was $12, 256 for 2012, $12, 465 for 2013, and $12,652 for 2014.  Id.

Here, the Veteran filed his claim for nonservice-connected pension benefits on August 19, 2010.  Thus, the initial annualization period is from August 19, 2010 until August 30, 2011.  (The Board notes that the December 2017 SSOC stated that the Veteran's claim was received on June 22, 2011.  This is inaccurate.  The Veteran's initial claim for compensation and pension was stamped as received at the RO on August 19, 2010).  

The record reflects that the Veteran was awarded Social Security Administration (SSA) benefits starting in August 2010.  These payments are included in income.  The Veteran was also awarded SSI benefits until October 2011.  These payments are not included in income.  There is no evidence of any other income.  See October 2011 SSA/SSI Letters; January 2014 Representative Statement; SSA Inquiries. 

An October 2011 SSA letter to the Veteran shows that he would be receiving a lump sum of $9589, which represented a retroactive SSA payment for the period from August 2010 through September 2011.  As the letter was dated on October 29, 2011, and giving the Veteran the benefit of the doubt, the Board finds he would have received this payment in November 2011.  The letter also reflects that the Veteran would receive $1310 on or about the third of November 2011, which was his SSA payment for October 2011, followed by $1310 monthly.  

Although the Board acknowledges that the Veteran's SSA benefits were awarded effective August 2010, the Veteran's November 2011 lump sum, retroactive payment covering the period through September 2011 is not counted in income until December 1, 2011.  Thus, for the initial annualization period of August 19, 2010 until August 30, 2011, the Veteran's income, which consisted solely of SSI benefits, was $0, which is clearly less than the MAPR in effective at the time, which was $11,830.  

From September 1, 2011 to October 30, 2011, the Veteran's income was also zero.  On November 1, 2011, the Veteran began receiving his monthly SSA benefits of $1310.  Thus, from November 1, 2011 to November 30, 2011, the Veteran's income was $1310.  On December 1, 2011, the annualization period for the $9589 lump sum payment began.  Dividing the lump sum by 12 months results in $799 per month.  Thus, from December 1, 2011 to August 30, 2012 (the end of the second annualization period), the Veteran's income was $7191 ($799 x 9 months) plus $11,790 ($1310 x 9 months), or $18,981.  Therefore, for the second annualization period of September 1, 2011 to August 30, 2012, the Veteran's total income was $20, 291.  This is in excess of the MAPR in effect at that time, which was $11,830 for 2011 and $12,256 for 2012.

From September 1, 2012 to November 30, 2012, the Veteran's income was $2397 ($799 x 3 months) plus $3930 ($1310 x 3 months), or $6327.  On December 1, 2012, the annualization period for the November 2011 lump sum payment ended, and the Veteran's SSA rate increased to $1380.  Thus, from December 1, 2012 to August 30, 2013 (the end of the third annualization period), the Veteran's income was $12,420 ($1380 x 9 months).  Therefore, for the third annualization period of September 1, 2012 to August 30, 2013, the Veteran's total income was $18,747.  This is in excess of the MAPR in effect at that time, which was $12,256 for 2012 and $12,465 for 2013.  

From September 1, 2013 to November 30, 2013, the Veteran's income was $4140 ($1380 x 3 months).  On December 1, 2013, the Veteran's SSA rate increased to $1400.  Thus, from December 1, 2013 to August 30, 2014 (the end of the fourth annualization period), the Veteran's income was $12,600 ($1400 x 9 months).  Therefore, for the fourth annualization period of September 1, 2013 to August 30, 2014, the Veteran's total income was $16,740.  This is in excess of the MAPR in effect at that time, which was $12,465 for 2013 and $12,652 for 2014.  

The record reflects that the Veteran's monthly SSA benefit was $1424 per month on December 1, 2014; $1424 per month on December 1, 2015; and $1428 per month on December 1, 2016.  See December 2017 SSA Inquiry.  Thus, for the fifth annualization period of September 1, 2014 to August 30, 2015, the Veteran's total income was $17,016 ($1400 x 3 months plus $1424 x 9 months); for the sixth annualization period of September 1, 2015 to August 30, 2016, the Veteran's total income was $17,088 ($1424 x 12 months); and for the final annualization period of September 1, 2016 to August 30, 2017, the Veteran's total income was $17,124 ($1424 x 3 months plus $1428 x 9 months).  These incomes exceed the MAPRs in effect in 2014 ($12,652); 2015 ($12,888); 2016 ($12,888); and 2017 ($12,907).  

In sum, from August 19, 2010 to August 30, 2011, the criteria for entitlement to nonservice-connected pension benefits were met, and to that extent, his claim is granted.  However, since September 1, 2011, the Veteran's countable income exceeded the maximum limit for this benefit, and the criteria for entitlement to nonservice-connected pension benefits were not met.  To that extent, his claim is denied.  38 U.S.C. §§ 1521, 5107; 38 C.F.R. §§ 3.271, 3.272, 3.351.

IV. Special Monthly Pension

The Veteran also seeks special monthly pension benefits based on being housebound or the need for regular aid and attendance.

A. Legal Criteria

As noted above, for the period since September 1, 2011, the Veteran's income exceeds the limit established by the MAPR for nonservice-connected pension.  However, different and higher MAPRs are provided for a Veteran who is housebound or in need regular aid and attendance, and the Veteran's income is not a bar to this benefit.  See VA Manual M21- 1, Part I, Appendix B; 38 U.S.C. § 1521; 38 C.F.R. § 3.23.  Thus, the Veteran's failure to meet the income eligibility requirement for the pension benefits discussed above does not prohibit him from qualifying for special monthly pension based on being housebound or the need for aid and attendance if he meets the other criteria for the award.  

Under 38 U.S.C. § 1521 an increased rate of pension is available, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C. §§ 1521 (d), (e); see also 38 C.F.R. §§ 3.351(b), (c), (d).

Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran will be considered in need of regular aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. § 3.352 (a).

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352 (a).  In addition, any determination that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  It must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

B. Factual Background

During a VA general medical examination in June 2011, the Veteran reported weakness and numbness of the right upper and lower extremity.  He reported that he could do activities of daily living with difficulty, but needed assistance with household chores.  He reported difficulty with standing more than 15 to 20 minutes and walking more than a block.  The Veteran reported that he lived by himself and did indoor chores.  He reported that he was unable to do any outdoor activities because of weakness and numbness.  He also reported that he could drive very short distances.  The Veteran indicated that he was attending school to qualify himself for a job.  On examination, the Veteran's gait was slow ambulating with a cane.  

The Veteran submitted a July 2013 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance form completed by his private physician.  The physician indicated that the Veteran was able to feed himself and prepare meals.  The physician also indicated that the Veteran did not need assistance in bathing and tending to other hygiene needs, was not legally blind, and did not require nursing home care.  The physician noted that the Veteran needed close monitoring of his medication due to chronic illness.  The physician indicated that the Veteran had the ability to manage his own financial affairs.  On examination, the Veteran had mild abnormal balance and gait.  He had 4/5 strength of the right upper and lower extremities, and the physician indicated that the Veteran had mild difficulty with fine motor skills and took longer to perform activities of daily living.  The Veteran had incontinence of bowel and bladder "at times," poor balance, and blurred vision.  The physician noted that the Veteran "should be able to leave his home as needed."  

The Veteran was afforded a VA eye conditions examination in August 2016.  The examiner noted diagnoses of dry eye syndrome and cataracts.  The Veteran's corrected visual acuity was 20/40 or better in both eyes, and he did not have a visual field defect or condition that may result in visual field defect.  The examiner noted that the Veteran had mild dry eyes and "mild, age appropriate cataracts."  The examiner indicated that "even with consideration of these two items, the [V]eteran has essentially normal vision and ocular health."

The Veteran was afforded a VA aid and attendance or housebound examination in August 2016.  The Veteran presented to the examination by himself and unescorted.  He indicated that he drove his car to the examination and that he parked about a block away and walked to the exam room.  He reported that he used a cane.  The Veteran was not currently hospitalized and lived at home.  He was not in a nursing home.  The Veteran reported that he was not permanently bedridden.  He indicated that the weakness from his stroke improved with physical therapy, but he still needed a cane for ambulation.  The Veteran reported that he could feed himself, get dressed by himself, go to the bathroom by himself, and bathe himself.  He denied incontinence.  The Veteran reported that he lived by himself, did grocery shopping, fixed his own meals, and did light laundry and cleaning.  He also reported that he went to weekly mental health group meetings, kept his doctor's appointments, and visited his mother three times per week and took her to doctor's appointments.  The examiner opined that it was less likely as not that the Veteran met the criteria for aid and attendance or housebound benefits "based on above exam findings and record review."

VA treatment records show that the Veteran presented to appointments alone and was ambulatory.  

C. Analysis

In light of the foregoing, the criteria for special monthly pension by reason of the need for aid and attendance are not warranted.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less, and he is not a patient in a nursing home because of mental or physical incapacity.  Additionally, the evidence of record does not establish a factual need for regular aid and attendance as defined by 38 C.F.R. § 3.352 (a).  In this regard, the Veteran lives alone, performs all activities of daily living, drives, is able to feed himself and prepare his own meals, and is able to attend to his own hygiene.  The evidence does not demonstrate that the Veteran is bedridden.  In fact, the Veteran is able to drive to and attend his medical appointments without the aid of another person, and he can communicate effectively with his medical providers.  In light of the foregoing, a factual need for aid and attendance is not demonstrated.

With regard to housebound status, the threshold statutory requirement is that the Veteran must have a single permanent disability rated at 100 percent.  However, in this case, the Veteran does not have a single non-service-connected disability rated as 100 percent disabling.  See December 2017 Rating Decision Codesheet.  Absent a single disability rated as 100 percent disabling, based on the applicable statute and regulation, the basic requirements for special monthly pension on the account of being housebound have not been met.  38 U.S.C. § 1521 (e); 38 C.F.R. § 3.351 (d).  Moreover, the evidence of record shows that the Veteran is not "permanently housebound," in that he is not substantially confined to his house or immediate premises due to permanent disability or disabilities.  38 U.S.C. § 1502 (c); 38 C.F.R. § 3.351 (d)(2).  As discussed above, the record consistently shows that the Veteran is able to leave his house whenever he wishes.  Consequently, the preponderance of the evidence is against the claim for special monthly pension by reason of being housebound.  38 U.S.C. §§ 1502 (c), 1521(e), 5107; 38 C.F.R. § 3.351 (d).

In sum, the Veteran does not meet the requirements for special monthly pension based on the need for aid and attendance of another person because he is not blind, he is not in a nursing home, and he does not meet a factual need for aid and attendance as indicated above.  Moreover, he does not meet the requirements for special monthly pension based on being housebound because he does not have a single permanent disability rated 100 percent disabling, and he is not housebound.  Hence, the preponderance of the evidence is against the Veteran's claim for entitlement to special monthly pension based on aid and attendance or housebound status, and this claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right upper extremity weakness and numbness due to a hemorrhagic stroke is denied.

Entitlement to service connection for right lower extremity weakness and numbness due to a hemorrhagic stroke is denied.

The Veteran's income was not excessive for VA nonservice-connected pension benefits from August 19, 2010 to August 30, 2011.  To this extent, the appeal is granted.

Entitlement to nonservice-connected pension benefits since September 1, 2011 is denied.

Entitlement to special monthly pension based on being housebound or on the need for the regular aid and attendance of another person is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issue on appeal.

The Veteran contends that service connection is warranted for stage II-IV cirrhosis with hepatitis C.  The evidence of record substantiates a current diagnosis of stage II-IV cirrhosis with hepatitis C.  See June 2011 VA Examination Report.  Although service treatment records are silent for hepatitis, the Veteran was treated in service for a sexually transmitted disease.  Additionally, an August 2011 private treatment record reflects a notation of "hepatitis C-high risk exposure due to conditions in Middle East military service."  

Accordingly, as there is a current diagnosis, in-service incidents, and an indication that the current disability may be related to service, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his stage II-IV cirrhosis with hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

Additionally, with regard to claims seeking entitlement to service connection for hepatitis C, VCAA notice should include a hepatitis questionnaire asking the Veteran what, if any, risk factors he is claiming he was exposed to while in the military.  See M21-1, I.1.B.1.f (Notification Requirements for Special Issues).   

Here, the Veteran was provided a VCAA notice letter in December 2010 notifying the Veteran of the information and evidence needed to substantiate his claim.  It does not appear, however, that this letter included the risk factor questionnaire.  The Board notes that the Veteran was sent a letter with risk factor information and a risk factor questionnaire in February 2016.  However, a few days later, in March 2016, he was sent another letter informing him to disregard the February 2016 letter because his claim was currently on appeal.  Accordingly, on remand, the Veteran should be requested to submit risk factors questionnaire.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a hepatitis risk factors questionnaire and give him a reasonable period of time to respond.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his stage II-IV cirrhosis with hepatitis C.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.

A history of all the Veteran's potential risk factors for hepatitis C infection should be detailed in full.  The examiner must list and discuss all documented and reported pre-service, in-service, and post-service risk factors.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's hepatitis C had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service.  

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the in-service STD treatment and the August 2011 private treatment record reflecting a notation of "hepatitis C-high risk exposure due to conditions in Middle East military service."  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and then re-adjudicate the claims.  If benefits sought on appeal remain denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


